  Case 3:19-cv-00178-CSH Document 1 Filed 02/06/19 Page 1 of 37



                                                                          fl!*l':":
                        UNITED STATES DISTRICT COURT
                          DISTRICT OF CONNECTICUT lgp                      FE$   -b   A ll: tl0

                                                                      U$ D1STiii* i    lll'   ii i
Docket No FBT-CV XX-XXXXXXX-5.
                                                                        BRIDGtPL;i'    i i' iz       -


LUCIA CINOTTI
           Plnrrurrrr
                                                     case No    Z', \Q.v           ll8        (CSH )


SHRED IT U. S. A. LLC
          DEFENDANT(S)

LAHIRI DILIP KUMAR                                       February 5,2019

            DEFENDANT(S)

NOTICE OF RE               TO UNITED STATES DISTRICT COUR T OF CONNECTICUT


Pursuant to Practice Book SectionT2-1 (a) (4) and SectionT2-3 (a), the petitioner

Respectfully maintains "(a Writ of Error for errors in matters of law only may be brought

from a finaljudgment in the following case (1) a denial of transfer of a Small Claims


action to the regular docket (2) as othenvise necessary or appropriate in aid of its

jurisdiction and agreeable to the principal of law (3) where no statutory right of appeal

exists.

 A writ of error in the referenced case contains an error of law which the Petitioner

desire to present for correction. Specifically, the error alleged is that the Pursuant to

Practice Book SectionT2-2, the facts upon which Petitioner relies, and relief sought.


                                                                    Respectfully submitted,


                                                       BY
                                                          LUCIA CINOTTI Plaintiff- pRo sE
                                                     P. B. Box 2223, SHELTON CT 06484
                                                                  FTNEHOMESl 00F@AOL.COM
  Case 3:19-cv-00178-CSH Document 1 Filed 02/06/19 Page 2 of 37




                              CERTIFI CATION


THIS IS TO CERTIFY THAT THE A COPY OF THE ABOVE MOTION WAS MAILED TO THE COUNSEL
    AND PARTIES OF THE RECORD ON FEBRUARY 6,2019.




Defendant(s)

SHRED IT U.S.A LLC

   Attorney: Morrison Mahoney LLP (404459)
One Constitution Plaza,lOth flr
Hartford CT 06103


LAHIRI DILIP KUMAR

    Attorney: Morrison Mahoney LLP (404459)
One Constitution Plaza,lOth flr
Hartford CT 06103


                                                                      The Plaintiff,


                                                 BY
                                                LUCIA CINOTTI, PLAINTIFF Pro se
I
          Case 3:19-cv-00178-CSH Document 1 Filed 02/06/19 Page 3 of 37




                              TABLE OF CONTENTS
                                                                               PAGE
    WRIT OF ERROR                                                          I
    SMALL CLAIM AND NOTICE OF SUIT                                         2

    AFFIDAVIT......                                                       .3

    MOTION TO REARGUE MOTION TO TRANSFER,,..,.....                         4

    STATEMENT OF ISSUES.                                                  .5

    ARGUMENT                                                               6

    LAW                                                                   ...7


    NOTICE OF JUGMENT                                                      .8
1
           Case 3:19-cv-00178-CSH Document 1 Filed 02/06/19 Page 4 of 37




     Docket NO: FBT-CV-1 7-5034441 -S                                   SUPERIOR COURT

    Lucia Cinotti                                                       J D. OF FAIRFIELD

              V.                                                         AT BRIDGEPORT
    SHRED IT U.S.A. LLC, Et AI
                                                                        February   4,2019

                               WRIT OF ERROR TO SUPREME COURT



    Pursuant to Practice book sectionT2-1(a) (4) and Section 72-3 (a), the Petitioner

    Respectfully maintains "(a Writs of Error for errors in matter s of law only may be brought from

    a final judgment of to the Supreme Court in the following   case (1) a denial of transfer of a

    Small Claims action to the regular docket (2) as otherwise necessary or appropriate in aid of its

    jurisdiction and agreeable to the principal of law (3) where no statutory right of appeal exists.

    A writ of error in the referenced case contains an error of law, which the Petitioner desires to

    present to the Supreme court for Correction. Specifically, the error alleged is that the

    Pursuant to Practice Book SectionT2-2, the facts upon which Petitioner relies, and the Relief

    Sought, follow.
                          Case 3:19-cv-00178-CSH Document 1 Filed 02/06/19 Page 5 of 37


$ 24-1.1n General, 1 Conn. Prac., Super. Ct. Civ. Rules g 24-1 QA1& ed.l



App. at 605

A writ of errot' is the appropriate method to seek reviera, of a small claims judgnent as exceeding tlre jurisdictional money
limit where the denial of review would work surprise or injustice and where the party seeking the writ of enor had neither
opportunity nor notice that ire needed to seek a transfer to the regular docket of the superior court prior lo the deadline.
Newtown Pool Senrice, LLC v. Pond, i40 Conn. App. 514,59 A.3d 378 (2013).



\\/csllau'. C 2018 Tlrornson Reutcls. No Clairn ro Orig,   U_S. Govt. Wor.ks.


Footnotes

ao                           Of The Connecticut Bar.

ol                           Of The Connecticut Bar.

"                            Authors Comments by DANA M. HRELIC.



End of Documcnt                                                                 @   2019 Thomson Reuters. No claim to originai U.S. Govemment
                                                                                                                                        Works.




        i i.   ",.',','   CI 2019   Thonrson Reuters. No claim to original U.S. Government Works                                             .)
    Case 3:19-cv-00178-CSH Document 1 Filed 02/06/19 Page 6 of 37




                                  STATEMEN T OF FACTS
L         Factual Backqround

     1). On March 20,2017, Plaintiff's car was parked (but not occupied), when it was
    damaged by a vehicle owned by Shared lt.,U.S.C, LLC and driven by Mr. Kumar Dilip
    Lahiri. A police report was issued, and explicitly describes the Defendant driving on the
    wrong side of the Street.

    2).    On April 4,2017, the Plaintiff contacted the Defendants insurance carrier lhe
    Hartford, and submitted the police report, and several estimates all "consistent" on
    vehicle damages appraisals for repairs to which was submitted to Ms. Tucker-Fields the
    Representative of The Hartford, by return receipt confirmation by Certified mail . To no
    Avail.
    3). On May 2,2017, The Hartford lnsurance received additional correspondence from
    the Plaintiff Attorney Lawrence Parnoffs, stating Reports of damages costs, To no
    Avail.

    4)  On May 31, 2017, Plaintiff- Pro se litigant instituted herein this action on the Small
    Claims District of Bridgeport, the general purpose of these rule to secure expedite,
    prompt and inexpensive hearing".

    5.     On July 19,2017, Plaintiff -Pro se filed a Motion for Default for Failure to Plead

     Defendant's failed to file an answer. Exhibit -

    6     On January 19, 2018, a default judgment was entered (Entry #108) in Plaintiff
         favor after much delay, by the Defendant's, failure to plead, and failure to appear

     a).      No answer entered by the Defendants where Practice Book $ 24-21 (a) (1)
              provides established facts and consistent within Motion to Transfer "must be filed
              on or before the answer date". Exhibit -

     b)       Plaintiff's claims an amount greater than the jurisdiction of the Small Claims
              Court, where damages are undisputed, and unliquidated exceeded the $5,000.00
              greater than the jurisdiction.

     c).    An affidavit stating that a good reason exists to the claim and setting forth with
             specificity of the affidavits previously submitted. Exhibit -

               "The Hartford Fire lnsurance" Defendant's ongoing actions of Violations of Sec. 38a-
              816 (6) (N). of the General Statues of ongoing Violation and provisions contained in
              Connecticut Bulletin CL-1, failure to offer settlement as direct Violation of Section (6)(N)
              of the Connecticut Unfair lnsurance Practices Acts an lnsurance carries fails to
              "promptly provide a reasonable explanation of the basis in the insurance policy in relation
              to the facts or applicable law of a claim.

    9.        On April 27,2018, Magistrate Elaine A. Braffman, Order (Entry#111).
              Magistrate Braffman rendered an order without acknowledqed the Plaintiff
              Pro se, evewitness. or damaqes costs appraisals.
Case 3:19-cv-00178-CSH Document 1 Filed 02/06/19 Page 7 of 37




      **On April 29,2018, Plaintiff filed
10                                        Motion to Re-open,(Entry#113).JD-
             cv-51) lndicates: ' Plaintiff can bring evidence and eyewifness fo
             the hearing..

      NOTE. After (6) six months                of   unreasonable delayed         by    court
      officer/commissioner of the Court.
      ***On October 26, 2018, Magistrate Braffman, order .Denied. Plaintiff
 motion      (entry+t13) procedural filed (JD-CV-S).

      a).    Magistrate Braffman, dismissed complaint without hearing denied
      b).    Magistrate Braffman failed hear Plaintiff or witness that Appeared to testify
       to   Relevant appraisals to the damages, pending since May 31, 2017.

       As a result this Plaintiff has continued fo susfain extreme financialloss. Been
      highly prejudiced, and violation of due process;

       Plaintiff seeks writ of error To be heard "procedural safeguards including the
      right to cross-examine a dverse wifnesses and the right to cal/ wlfnesses,
      Refers to fair procedures


      The Plaintiff has been financially aggrieved and seeks damages the amount,
      cosfs, interest, in demand. Exclusive of interest and cosfs, is greater than
      $5,000.00 buf /ess than $15,000.00. , unreasonable delay by the court has
      Caused an additional financial hardship on this Plaintiff.

12. January 18,2019,. Plaintiff object the hearing scheduled by the court for
. Hearing lack notice to this Plaintiff. (Entry #121) being denied due process;
    a). Plaintiff has been financially damaged on a pending case since March
                May 20,2017.
     b).    Plaintiff has submitted a Motion to Transfer to a Regular Docket stating
            that a good reason exists with specificity the nature of the motion and
            attached affidavit, Plaintiff has satisfied the conditions are met herein
            Connecticut Practice Book $24-21.

 13. On January 18, 2019, and again deprive this Plaintiff, "again" of her due process,
      lacks of notice of scheduled hearinq, and deprive this pro se litigant of
      fundamental due process, and an opportunity for a hearing on record

      Plaintiff pro se'NOT' marked her motion "take paper". This instant case, lack of
      impartiality exhibit by the officer/commissioner of the court of a continued effort to
      further deprive this Plaintiff- pro se litigant of her due process of laWfair procedure,
      and her riqhts and to leqal recourse.

       The Plaintiff has sustained extreme financial hardship in this instant case.
       The Defendants' have been unjustly enriched. To date, NOT PAID.
Case 3:19-cv-00178-CSH Document 1 Filed 02/06/19 Page 8 of 37




    Note. The court scheduled hearing for January 18,2019,lack of notice of the
    Plaintiff Pro se, and show impartiality and further prejudice the Plaintiff-pro se,
    again being denied the opportunityto be heard on record (Evewitness) or to present
    evidence of facts:

    The Defendants' have been unjustly enriched. To date,

     Plaintiff has not been PAID, for damages susfarned now exceeds greater amount
    jurisdiction of the Small Claims Court.

WHEREFORE,

THE Petitioner, hereby respectfully request to transfer the above referenced matter

to the Regular Docket of the Superior Court. Petitioner wishes to preserve and

safeguard her legal rights to a jury   trial, Petitioner requests   that this motion be

Granted.



                                                                       Respectfully submitted,

                                                                              THE PLAINTIFF



                                                                             Cinotti,-Pro se
                                                          P.O. Box 2223, Shelton CT 06484
                                                                  fi nehomesl 00f@aol. com
     Case 3:19-cv-00178-CSH Document 1 Filed 02/06/19 Page 9 of 37




                                          AFFIDAVIT

1. On March 20 2017 ,         Plaintiff property "parked car" sustained damages by the
     Defendant's. A police report was issued and (3) appraisals for repairs were provided, to
     the defendant's by fax e-mails and certified mail received by the Defendant's. There was
     no response from the Defendant's.

2. Thereafter on May 31,2017, Plaintiff filed a Small Claim.     .




3.   On July 19,2017, Plaintiff filed a Motion for Default for Failure to Plead.   (Entry    #102)

     On August 25,2017. The Defendants filed an appearance.

4.   On January 18,2018, the on the eve of the hearing the defendant's filed       a     continuance
     without notifies the Plaintiff.

5.   On January 19,2018, Magistrate Paul Ruszczyk granted, Motion for Default against the
     property damages.

        a. The court failed to issue the judgment constitute economic injury to the plaintiff.
        b. The Plaintiff aggrieved to be entitled to bring a writ of error in matterof
                                                                                     law.
        c. THEDEFENDANTS SHRED lT U.S.A., LtC., LAHIRI DtLtP KUMAR" failed to appear

6    On March 2,2018, Plaintiff was ready to present her evidence, in court eyewitness and
     (3) appraisals of Plaintiff's property damages and police report, Magistrate Patchen
     continued the case

7.   On March 29, 2018, Magistrate Patchen, Confirmed by his own email, "l had nof
     heard    any evidence from this Plaintiff". 03/29/2018.

8.    On April 27, 2018, Magistrate Elaine A. Braffman entered an Order (entry #111)).
     Petitioner points out the order entered was without evidence, eyewitness relevant            to
     the damages, or Plaintiff testimony.


9. On April 29,2018, the petitioner points out that it filed a Motion to Reopen the case and
was continued unlawful unreasonable delayed by the court for several months to October 26,
2018.
       ** Noteworthy, Six Months (6) unreasonable
                                    of            delay Small Claim Court.**

10. On October 26,2018, Magistrate Braffman, Petitioner points out that her Motion fo
Open. DENIED, without hearinq, clear violation of rights'DUE PROCESS' S2.5.1
"every person who appears in court expects to receive a determination of this case based
on the merits of the case.




                                      )
                                     )
   Case 3:19-cv-00178-CSH Document 1 Filed 02/06/19 Page 10 of 37




The Supreme Court of Connecticut Practice Book 572-1 provides: (a) Writ of Error

forerrors in matterof law; has jurisdiction overAdenial of transfer of a Small

Claims Action to the Regular Docket.

General Statues 552-272. Conclude that appellate review was necessary for

Constructing our statues for Small Claims cases, as one consistent body of law, as

Vartuli V. Sotire. 192 Conn.353. 72 A.2d 336 (1984), the General Statues

 $51-197a as amended by publicActs. Spec. Sess., June, 1983, No. 83-29, $3 does not
 preclude form entertaining a writ of error pursuant to General

Statues 52-272 from the Small Claims division of the Superior Court and therefore

have jurisdiction.

      The Plaintiff claim of error concerns the trial courts' refusal to grant her motion to
transfer   the case to the regular docket. That motion was filed... October 26, 2018, and,

Pursuant   to   Practice Book$ 572,was accompanied by an affidavit stating that

a good defense to the claim existed and specifying its nature, and requested a transfer.

This case has now exceeded the $5,000.00

 WHEREFORE

 Petitioner request the following relief:

 For the above listed reasons, Plaintiff wishes to preserve her rights to jury trial, and to the

appellate process, to defend her legal rights vigorously as possible of the Plaintiff requests

that this motion to transfer to regular docket , be granted.


                                                                           Respectfully submitted,
                                                                                                -/-
           fttcr.A Py                                       BY
                            ,s>ts   bLr <-                          Lucia Cinotti, Plaintiff -.Pro se
                                                               P.O. BOX 2223, Shelton CT 06484
                                                                            FTNEHOMESl 00F@AOL.COM


                       €nP     '    dAH
                                            3l ,2oZ i
        Case 3:19-cv-00178-CSH Document 1 Filed 02/06/19 Page 11 of 37




 Docket NO: FBT-CV-17 -5034441 -S                                    SUPERIOR COURT

 Lucia Cinotti                                                            :J D. OF FAIRFIELD
            V.                                                       :   AT BRIDGEPORT
SHRED IT U.S.A. LLC, Et AI
                                                                     February   4,2018

                                      MOTION TO REARGUE
                                      MOTION TO TRANSFER


The Plaintiff, respectfully moves the court for re-argument of her motion to transfer the

above case to regular docket. The record reflects that Plaintiff filed Motion to Transfer

(entry #120),    and (entry# 122). Plainliff- pro se asserted been financially aggrieved.

      On January 18,2019, order (entry #124), is not Consistent to the doctrine      of

Res   judicata. In the present case,        Res judicata is baned,that the existing

judgment was obtained by fraud and collusion.

At the outset of this case, the records reflected by multiple eyewitnesses, and

affidavits produced, and addition to the Plaintiff, there was collusion and fraud

in court.

The doctrine of Res judicata is barred, when the judgmenl rendered was procured not

based on the merits of the case, but procured byfraud and collusion, .......as new

litigation will not be barred if the former judgment was procured through such means.

See Weiss        v. Weiss,, 297 conn.446, 470,998 A.2d 766 (2010). (Res judicata does not

apply to judgments obtained through fraud or collusion [when the] facts and events

themselves arose by the dishonest misconduct        of   Magistrate Joseph Patchen,

presiding over this Plaintiff case CV-XX-XXXXXXX-S, lead to his own recusal on

March 2,2018, this allegation in court was eyewitnesses, at the outset.

 The records reflects, thereafter, Plaintiff detailed affidavit directed to the office of the Chief




                                        +-
       Case 3:19-cv-00178-CSH Document 1 Filed 02/06/19 Page 12 of 37




Court Administrator Records reflects, in accordance with either the stated rules procedure

specified. , S24-1. ln General, 1 Conn. Prac., Procedural Super, CT Civ. Rules S24-1 (2018).

      On July 17,2018, Plaintiff contacted Attorney Robert Wilock, Chief Clerk of the

Bridgeport Superior Court, in a written affidavit and detailed the col/usion and fraud

upon this Plaintiff, No action,    or reply by the Chief Clerk, the matter    remained

unresolved. Thereafter, procedural, the records reflects....Plaintiff, and Eyewitness          Affidavits.

      On October 26,2018, Plaintiff, contacted the Chief Clerk Wilock, and again this

Plaintiff was   ignored. Rules      S24- 1 "Any commenf as to the operation of the Small

Claims Court should be directed to the office of the Chief Court Administrator, chain

command of authority... to no avail.

       The records reflects, the same order of dishonest conduct, was with Magistrate

Baffman, in the absence of facts, or existence of testimony, relevant evidence...

Preclusion of the court denial of the Plaintiff- Pro se eyewitness prevented to testify a

determination of the issues, facts, therefore the judgment rendered was not valid, and,

therefore cannot sustain the integrity of the judicial finaljudgment.

     Records reflects, Magistrate Patchen recusalof himself from this Plaintiff

 litigant, case, records reflected to his own disgraceful action of misconduct of

collusion and fraud with defendants, "Hartford lnsurance" and records reflected by

other eyewitness, in addition to the Plaintiff.

Res judicata applies,   if   the judgment rendered was   on the merits of the case,   not on

fraud and collusion, as fhe instant case.

      Plaintiff- Pro se, asserts, that Res judicata does not apply to judgment obtained

by the Defendant's "The Hartford lnsurance" was a direct        fraud and collusion, with the

Magistrate Patchen, and to huge financial detiment sustained by this Plaintiff, and

to unjust enrichment to the defendants " Hartford lnsurance" .... The doctrine of

Res judicata holds that an existing judgment rendered on fraud and collusion is barred
       Case 3:19-cv-00178-CSH Document 1 Filed 02/06/19 Page 13 of 37




by the Res judicata.

        Plaintiff- pro se, argues on unreasonable delay by the courf, has caused undue

 Additionalfinancial hardship, where both liabilities Claim has far exceeded the small claim of

 Originally amount filed on May 31 ,2017. And damages are now exceeded the $5000. ln

demand exclusive of interest and court costs, attorney fees excess $15,000.00. Plaintiff motion

 and her right to a jury trial The Plaintiff has been financially aggrieved wish to preserve and

 safeguard her legal rights.


Wherefore;

 Respectfully request the Court for remedy case transfer at regular docket.



                                                                            Respectfully submitted,


                                                                      Lucia                        se
                                                                P.O. Box 2223',        n   CT 06484.
             Case 3:19-cv-00178-CSH Document 1 Filed 02/06/19 Page 14 of 37


                                                                                        ORDER      432310
DOCKET NO: FBTCV l7 50344415                              SUPERIOR COURT

CINOTTI, LUCIA                                            JUDICIAL DISTRICT OF FAIRFIELD
  V.                                                        AT BRIDGEPORT
SHRED IT U.S.A. LLC Et A1
                                                           Ur8l20r9


                                                 ORDER



The following order is entered in the above matter:

ORDER:

The Plaintiff is barred from transferring this adjudged matter to the Superior Court. The legal doctrine   of
Res Judicata applies.

Judicial Notice (JDNO) was sent regarding this order.

                                                      4323r0

                                                      Small Claims Magistrate:
                                                      SUSAN HELEN STUBAN MONKS




FBTCV175034441S Ut8t20t9                                                                       Page   I of I
                       Case 3:19-cv-00178-CSH Document 1 Filed 02/06/19 Page 15 of 37

                                                                                                                      LY ar6t'7            4

                             )uly 77,2-At8
                              R[: Docket No: CV-17 5034441-s
                             Srnall Claims Tort-Motor Vehicle

                             On March 2,2Ot8, Magistrate Joseph J. Patchen, and Attorney Kaelah M, Smith, discussed
                                                                                                                       among
                             themselves , how much settlement to offer this Plaintiff. This agreement was reached outside the '
                             presence of this plaintiff, and without reviewing plaintiff evidence.


                             On May 14,2078,Attorney Kaelah M, Smith, admitted, acknowledge, and confirmed in writing, that
                             she had reached an a8reement with Magistrate Patchen, outside the presence, or any knowledge
                                                                                                                          or
                             afforded to the Plaintiff.

                              on March 2,2078, Magistrate patchen ORDER. "plointiff ot the stsft o! the hearing mode
                             inappropriote stotement to the court ond chollenged the Court's Abitity to understand this cose when
                             he Court attempt to exploin issues at Cottft procedure,',

                             Magistrate Patchen, offered no explanation why he recused hirnself? ls highly coniladictory, because
                             he had the authority to hear the case or dismiss the case.

                            Magistrate Patchen comment, about this Plaintiff are utterly false statement being posted on your
                            Judicial Website on yourJudicialwebsite are utterly false, and highly defamatory, and harmful to
                            the Plaintiff case, and Plaintiff reputation.

                            Magistrate Patchen by his own dishonest misconduct, and unlawfut action exceeded his authority,
                            lead to his own recusal, .,,,... and knowingly violated plaintiff,s rights, cwtRCE into a settlement, even
                            before Plaintilf had the opportunity to present her evidence to the court.
                            This plaintiff was deprived "Due Process of the lqw in o manner consistent with deprovation oF RtGHTs
                            UNDERTHE COLOR AF LAW,Exhibit-2


                             Rule 2.7 ("A Judge sholl not moke any public statement that might reasonably ex expected to offect
                            the outcome or to impuir the foirness of a motter pending or impending in ony court or make any
                            stotement posted on iudlclalwebsite thot hos substantiolly interfered ond harmfu!the case or
                            reputdtion of a foir hearlng"
                            Plointiff was hormed, when the next Magistote Broffman on Apri! 27, 2078, looked ot the ludiciat
                            website Mdglstrate Potchen notes posted as true facts ond giXftg"y"qf:i11i*gi;K1gff1>[*$ig"*gl3*iqgff
                            estimates/her evidence, Mdgistrate Braffman. Order "      "After a lengthy ond difficult tridl"... ..-
                            Highly inappropriate for a court order.

                            Noteworthy; onO4l27l78, Plaintiffs asserts that the hearing lasted (22 rnlnutes and 36 seconds|
                            ... Facts... Magistrate 8raffman, issued her order Withqut-.re"Viewln&,,llJAinllff gvidenee-.*To date,
                            On Apri|30,2018, Plaintifffiled a Motion to reopen the case
                            These unlawful actions and defamatory statements have impaired the fairness of my pending case in
                            court, has already substantially interfered with a fair hearing and input an additional financial strain
                            on this Plaintiff. I have requested this utterly false comments posted on online, on your Judiciol
                            Website to be removed immediately, are untrue, is biasing, and impair the fairness to my pendi n8
                            case, biasing                         my pending my case                                        -/ .. t 7      !/)'
                                                                                              l-("'   ,-
                   il'r.r. r i<.c*                                                             '\--
iilulr'rl          [        k] | r
                                                                                                      \{                (' tlv       ii,
                                                                                                           11.q( tA              "
  .lt,r{,rrtr14t       it            'i   e'1)
                                                 "''
                            "oi
  li,, tu"ri
                       ,     tJ
                                     7 'l 7- it)
                Case 3:19-cv-00178-CSH Document 1 Filed 02/06/19 Page 16 of 37


< 33 Results for   wilock

Wlock Small Claims Maglstrate
From: previews <finehomes1oof@aol.com>
   To: finehomesl00f <finehomesloof@aol.com>
 Date: Tue, Oct9,2018 12:01 pm
     0 0518_001.pdf (75 KB)




--Original Message_-
F'om: previews <finehomes1oof@aol.com>
To: robert.wilock <robert.wilock@jud. ct.gov>
sent: wed, Jul 25, 2018 11'.47 em
Subject: Small Claims Magislrate

Dear Attomey Wlock

subject: Attached affidavitdated July 17,2018. Docket No,   cv   l7-175{t34441S

lwas advised to formally notify your office of my swom affidavit of ongoing issues with Small Claims Magistrate
My aftidavit states my request. Thank you


Sincerely,

Lucia Cinotti
Case 3:19-cv-00178-CSH Document 1 Filed 02/06/19 Page 17 of 37


                                                                                                  Exhibit -&


                           3b3\ev t
Docket NO: fer-CV-t      z3B4tS                                     : SUPERIOR COURT

Lucia Cinotii                                                       :J D.   OF FAIRFIELD

           V.                                                      :   AT BRIDGEPORT.
SHRED IT U.S.A. LLC, EtAI
                                                                   October 26,2018



                                            AFFIDAVIT

      l, Heather Lindsay being duly sworn, depose and say:

o    That I am over the age of 18 years and believe in the obligation of an bath

o    That I am familiar with the facts   of this case

c    That    I was the eyewitness in court at the Small Claim Room- C of the above action, and I
     eyewitness that Magistrate Braffman never allowed the Plaintiff- Pro se litigant Lucia Cinotti
     to speak or present evidence in court. Only addressed to the opposing qttorney throughout
     the said hearing Aprrl2T ,2O18.

o    I am familiar because the order posted by Magistrate Braffman on the judicialwebsite
     stated "After lengthy and difficutt trial" the s-o called 'trial' lengthy was less than 22
     minutes, ancl the plaintiffls. was not allowed to introduce her evidence or eyewitness.

o    Magistrate Braffman, hoteworthy, Braffman ndver looked the Plaintiffls appraisals on
     damages or the police record. I find appalled of her choice of word, in her court order,
     posted on the.judicial website dated April 27,2418, and the. statement on the Order is
     False' the Plaintiff never was allowed to present her evidence

o   On September 26, 2018. The case was continued by the magistrate.

a   I was appalled to read Magistrate Braffman Order O4lnnS, " defendant's'offerof
    payment is faif 'signed by Magistrate Braffman does not.reflect or represent the facts
    lwitnessed in court.

o   On October 26,2018,I was in Court Small Claim Room C as eyewitness, to this matter and
    again, this Ptaintiff, was not allovled to speak or present her evidence, and her case .
    The Magistrate only addressed the opposing counselfrorn the insurance company.

e   To my knowledge, on the Judicial Website.that this case is pending since May Sl , Zptl ,
              .a
      That its disgraceful for a small claim case, and despite a Motion for Default was
      entered against the defendant's on January 19, 2018.
    The defendant's never filed an answer in this case.

lwas eyewitnessrn court. Totake notes,lnotiied the Plaintiff be depived her due process
Case 3:19-cv-00178-CSH Document 1 Filed 02/06/19 Page 18 of 37




"No person shall be denied equal protection of the law, nor be subject to segregation or
discrimination....". Title 42 u.s.c S 1983 civilAction for Depravation of Rights

Access to Justice"whom Ms. Krista Hess, Director, Court Operations claims she advocate
and   promoting 'Access to Justice',   remains quite contradictory to me in terrns of rny
experience within the court "wanton, "neglectful" or "Malicious" ongoing conduct'as an
employee of the State of .Connecticut, are deliberately, "ongoing" actions   to   deprived Pro se
litigants "equal access fo the court"




                                                         B




                                                                 OI
                     Case 3:19-cv-00178-CSH Document 1 Filed 02/06/19 Page 19 of 37

g 24-1.1n General. 1 Conn. Prac., Super. Ct. Civ. Rules g 24-1 (2018 ed.J




I Conn. Prac., Super. Ct. Cir'. Rules          $   24-l (2018 ed.)

Connecticut Practice Series     I'N'l   Deccrnbcr 2()l 8 Update

Superior Courf Civil llules
Weslcl' W. I-l.rt.n*. Kimbe'Jy A. Krtox"'

Su1;crior Court Rulcs

Proccdurc in Civil l\'latters

C-hapter 24. Small C-'lainrs'




                                                                  $ 24-1. In General



  (a) The general purpose of these rules is to secure the prompt and inexpensive hearing and determination of small claims
  by sirnplified procedwe designed to allow the public maximum access to and use of the court in comection with such
  claims. Any comments as to the operation of the small claims courl should be directed to the office of the chief court
  ad   urini strator-.
  (b) A11 proceedings shall be simple and informal. The serwices of an attorney at law are permissible but not obligatory.
  Notice to the representative for a parly shall be equivalent to notice to such party.


          West's Key Number Digest
          West's Key Number Digest, Courts ii"*I76
Case 3:19-cv-00178-CSH Document 1 Filed 02/06/19 Page 20 of 37




                           STATEMENT OF ISSUES


   l.    Whether the Plaintiff has met the conditions for transfer as

   specified in Practice Book 5572.

   ll.   Whether transfer to the regular docket from the Small Claims docket

   is mandatory upon the moving party satisfying the conditions set out in

   Practice Book $ 572.




                          5-
       Case 3:19-cv-00178-CSH Document 1 Filed 02/06/19 Page 21 of 37




                                         ARGU M ENT

THE Plaintiff has met the three conditions for transfer as set out in $572 of
Conn. Practice Book.

1).     The Plaintiff filed a Motion to Transfer on October 26,2018 (entry*120), and
              Enlery#122)

2).   Affidavit stating that a good defense exists to the claim and setting forth
      with specificity the nature of the defense, accompany the
      motion to transfer has been met as can be seen by the affidavit dated

3).    Plaintiff assert that the record reflects the terms specified by the court        and   the

       exhibits attached to the writ of error contain a copy with motion to transfer.

      The Plaintiff is aggrieved by trial court action, and in support of this argument, the plaintiff

      cites to statues, and precedent cases, judgments of small claims session citing

    General Statues $51-197a, But Practice Book $72-1 (a) provides that a wit of error be

      brought from a finaljudgment of the superior court to the Supreme Court in the following

    cases: (1) a decision binding on an aggrieved party (2) a denialof transferof a Small
    Claims to the regular docket; and (3) as otherwise necessary or appropriate in aid if its
    jurisdiction and agreeable to the usages and principles of law.

   As discussed herein, a writ of error is proper in this case.

       That said erroneous judgment be vacated and motion to transfer be granted.

 Plaintiff was materially injured that this court has jurisdiction

 Pursuant Practice Book $72-1(a) 1(a). (4), and 60-1, despite the language of g72-1

(b) 2) which bars a writ of error when "the parties by a failure timely to seek a transfer

 Or othenryise, have consented to have the case determined by a court or tribunal

 from    which there is no right of appeal or opportunity for certification. "The Plaintiff

 argues that this court should grant the writ of error for two reasons: (1) to clarify the



                                   6
     Case 3:19-cv-00178-CSH Document 1 Filed 02/06/19 Page 22 of 37




 lower court that the jurisdictional money limit applies both claims and awards, and

 that jurisdiction is based on the amount (2) to avoid surprise or injustice to this

 Plaintiff, because it could not have known that a motion to transfer would be

necessary given that the court could not award more than $5,000.

Noting.... this Plaintiff-pro se had no hearing (see attached affidavit.

   ln cannavo Enterprises. lnc.   V. Burns 194 conn.43,48 478 Azd 601 (1984)
our Supreme Court held that notwithstanding the language in General

Statues 551-197a barring appeals from actions of the small claims court

A decision is appropriate through a writ of error.

The trial court had denied a properly filed motion to transfer. ld., 50-51;

   see       s.   V.   Benn   220 Conn. 162.165.595 A.2d877 (1991). ('51-197a

does not preclude a writ of error... from a Small Claims division.

    Citing Veterans Memorial Medical Center v. Townsend, 49 Conn.
App.198 201 0202,712 A2d 998 (1998), held that a writ or error was the

proper method to obtain review of a Small Claims judgment, ln that case, the

Small Claims Court dismissed the Plaintiff's action without a hearing.

Nothing that he Plaintiff had no hearing of any kind. Plaintiff relied on Practice

Book 560-1 to hold that under the limited circumstances of the case, the wit of

error was proper. |d.,201. ln Safe Home security. lnc. V. Lewis, 52 Conn

App.780, 782727 A.2d 1289 (1990, Again relied on Practice Book 960-1 to

avoid injustice where the Plaintiff had no notice that the Small Claims Court

held a hearing without notice of the Plaintiff ....

    a).   Denied the Plaintiff motion to transfer without due process.

    b).   the defendants have been unjustly enriched.

The Supreme Court held that the writ of error was the proper avenue to obtain a
            Case 3:19-cv-00178-CSH Document 1 Filed 02/06/19 Page 23 of 37




             Plaintiff Asserts under the circumstances of Practice Book $60-1 are

  met, and the Plaintiff did not have an opportunity to seek a transfer prior to the

 deadline imposed by Practice Book S 24-21 a writ of             error   is the

 appropriate method to seek review of a Small Claims judgment, and is not

 barred by $51-197s. nothing in those decisions, nor in the statues

 itself,. bars review solely because the party bringing the writ of error failed to

 seek a transfer during the trial proceedings.

 On April 27 ,2018, Magistrate Braffman, order ... without reviewinq Plaintiff evidence.

 On April 30, 2018, Plaintiff filed a Motion to Reopen the case.

On October      26,2018.   Denied without hearing, and   unreosonoble       CONTTNUED DELAY ...... oF


(6)   SIX   MONTHS. * by the   court.   On October 26,2018, before Magistrate Braffman, dismissed

Plaintiff the case without Hearing.


Wherefore;

      The petitioner has sustained substantial financial loss, and input an additionalfinancial

strain on the Petitioner to which, respectfully request relief for a transfer to regular docked.

                                                                               Respectfu I ly submitted,



                                                                                                 Plaintiff

                                                                      BY
                                                                           Lucia Cinotti- Plaintiff pro se
       Case 3:19-cv-00178-CSH Document 1 Filed 02/06/19 Page 24 of 37




                                           LAW

       A writ of error is the appropriate method to seek review of a Small Claim's

judgment is exceeding the jurisdictional money limited where the denial of review

would work surprise or injustice and where the party of writ of error had neither

opportunity nor notice that he needs to seek a transfer to the regular docket of the

Superior Court prior to the deadline. Newtown Pool Service, LLC v. Pond, 140 Conn

App.514, 59 A.3d 378 (2013.

      The General Statues 552-272 provides in part: Writ of error in matter of

law    only may be brought from the judgment's predecessors of this statue to

require that the litigant bringing the writ of error be aggrieved.
  **Pursuant to Practice Book SectionT2-1 (a) (a)
                                                  and SectionT2-3 (a) the petitioner

respectfully maintains that ( Monks, Mag) referenced order entry #124) on

January 18,2019, contain an error of law. The petitioner did not receive Notice of the

hearing, which the petitioner desires to present to the Supreme Court for correction.

1).   The order is deficient, in any aspect; (a) Res judicata does not apply to judgment
obtain through fraud and or collusion. (b). this petitioner, procedural Note ...
notified the Chief Clerk administrator per Rule $ 24-1 "Any comment as to the
operation of the Small Claims Court should be directed to the office of the Chief Court;
On July 17,2018 and subsequently on October 26,2018, Plaintiff fonrvard an affidavit,
specifically alleging, fraud and collusion. Exhibit -1

2).   Petitioner respectfully argues that it was error on the prior order (Braffman, Mag)

The order issued without procedural hearing. Exhibit - 2

      See Practice Book 53090 thereafter, in Reillv v. State 1 19 Conn, 217,175

A.582 (1984). A Plaintiff who suffers as in the instant case, argues, that this court

has jurisdiction pursuant to Practice Book gg72 1 (a) (4) and 60-1 despite the




                                t-
     Case 3:19-cv-00178-CSH Document 1 Filed 02/06/19 Page 25 of 37




Language of $71-1 (b) (2) which bars a writ of error when" the parties, by failure timely

to seek a transfer or othenrvise, have consented to have the case determined by a

court or tribunalfrom which there is no right to appeal or opportunity for certification".

Plaintiff argues that this court should grant the motion to transfer, procedural, and

under writ of error.

On such rule as S 913 A of the 1963 Practice Book and currently $ 572 of the Practice

Book provides, in regards to transferring a Small Claims matters to the regular docket,

Plaintiff complied procedural with following conditions;

     a).    The Plaintiff, shall filed a Motion to Transfer the case to the regular docket.
            (E   ntry #LzO), (entry#1-22 ).

      b).   This motion filed on or before the answer date.

      c).    The motion to transfer was accompanied by an affidavit.

             A good defense exists specificity the nature of the defense, or
             stating that the case has being properly claimed.

Plaintiff asserts........ General Statutes g 52-270 (a) provides:
                                                    "CAUSES FoR
WHICH NEW TRIALS MAY BE GRANTED. (a) The court may grant a new trial                    of
any action that may come before it, for mispleading, the discovery of new
evidence or want of actual notice of the action to any plaintiff or of a reasonable
opportunity to appear and defend, when a just defense in whole or part existed, or
the want of actual notice to any plaintiff of the entry of a nonsuit for failure to
appear at trial or dismissal for failure to prosecute with reasonable diligence, or
for other reasonable cause, according to the usual rules in such cases.
The judges of the superior court may in addition provide by rule for the granting
of new trials upon prompt request in cases where the parties have not adequately
protected their rights during the original trial of an action."

The Plaintiff complied with Praetice Book $ 572 {3} which states that "[t]he
       Case 3:19-cv-00178-CSH Document 1 Filed 02/06/19 Page 26 of 37




  moving party shall ccmply with such terrns Notewarthy, ta date the defendants

 failed, to file an answer, suffici*nt grcund for grant Flaintiff motian.

 See     urns . Ben         220 Conn.162- Conn. Supreme Court (199L).


The Peiitioner respectfully cites a writ cf errsr,   and   eites statutory in suppcrt of that


asserticn, in view af the abundance cf pre*edent holding *imilar motisns pricr to a

judgment daes not csnstitute a finaljudgn:ent in the absence of statutcry pravisions to


such effeet therein. has satisfactory reascns t* belleve, and does in truth believe, that


there exists a bona fide defense to the plaintiffs actian were r*ised in good faith,


relevani, it wor;ld indieate upan the legal sufficiency


  Wherefore'        Petitioner respectfully request the following relief:

 That January t8,2019, decision be corrected such the petitioner commence an
         action in regular session of Superior Court.




                                                                      Respectful ly subm itted,


                                                                                  .   "The   intiff

                                                               BY
                                                                 Lucia Cinotti, Plaintiff-pro se
                                                                 P.O. Box 2223 Shelton CT 06484
                                                                           Fineomesl00f@aol.com
        Case 3:19-cv-00178-CSH Document 1 Filed 02/06/19 Page 27 of 37



                                     CERTIFICATION

THIS IS TO CERTIFY THAT A COPY OF THE ABOVE MOTION WAS MAILED TO THE COUNSEL AND PARTIES
    oF REcoRDs oru.January 412019


DEFENDANT'S

Sherd   lt   U.S.A. LLC

Attorney: Morrison Mahoney LLP
One Constitutional Plaza. 1Oth flr
Hartford CT 06103

L:ahiri Dilip Kumar

Aftorney: Morrison Mahoney LLP
One Constitutional Plaza,lOrh flr
Hartford CT 06103



                                                                                       aintitf

                                                        BY
                                                             Lucia Cinotti, Plaintiff -Pro se
                                                         P.O. Box 2223 Shelton CT 06484
             Case 3:19-cv-00178-CSH Document 1 Filed 02/06/19 Page 28 of 37


                                                                                       ORDER 4323r0
DOCKET NO: FBTCV        17   50344415                     SUPERIOR COURT

CINOTTI, LUCIA                                            JUDICiAL DISTRICT OF FAIRFIELD
  V.                                                        AT BRIDGEPORT
SHRED IT U.S.A. LLC Et A1
                                                          Ur8l20r9


                                                ORDER



The following order is entered in the above matter:

ORDER:

The Plaintiff is barred from transfening this adjudged matter to the Superior Court. The legal doctrine of
Res Judicata applies.

Judicial Notice (JDNO) was sent regarding this order.

                                                      $nLa
                                                      Small Claims Magistrate:
                                                      SUSAN HELEN STUBAN MONKS




                                                                                        1,1




FBTCV17s03444rS Ut8l20|9                                                                       Page   I of I
                                                                                      Case 3:19-cv-00178-CSH Document 1 Filed 02/06/19 Page 29 of 37

                                                                                                                                                        cltt Jir,-{ici;rl Br,rnr:h
                                                                                                                                                           $urt                Ca^re                   [**le-up                                                              kF'
               E


j:. ;;lt:'i:,,;
        :                                !.i':;a3       ;';      t;-;..:,.",1
                                                                                      t;, t. :;;'t;::.;\.,:..:.1-:
                                                                                                                                                *    FBT.CVl7.
                                                                                                                                                                                          C'NOTTI, IUCIA v. SHRED lT [",.S.A. LLC Et Al
                                                                                ";,
                                                                                                                                                5034441-S
   i:.,;           r,',: 1t             +   :ii1   t!
                                                                                                                                                                                                                 S50
                                 .a:,


                                                                                                                                                 Prefix: SMC                              Case Type:                          File Date: 0513112017 Answer Date:0711012017
                                                                                                                                                                                                                                                                                                            l
/:..jti.<j         a t: t   +;    :a    :,:til,'ai          .;   lt     :   it           ii.-i i::::1
                                                                                                             j,a
                                                                                                                   i 7. "'   t.',   ::11t   #                                                                         To recqi:yq en.gmail !vh_e"l.there_ig-"aqliv-ily-gnlhjg_S9ge,_eliqhnere"              S


        :i':";ai;i                                 :'lll!:,ai
    .',..,..:i                                  ::,:.;i:.t                            ::::::,               j:':...:
                                                                                                                                                    lnformation       U                     as of: 02103/2019
             ::.        i:.:: .:
                                                                                                                                                                                                                             Case lnformation
tii,1,: ; t i*-a i:.:it;:: a:i,,:.jttt',..i:.:t'i.:.:tf                                       i.t   i::..                                                                   Type:
                                                                                                                                                                          Case                      S50 - Small Claims - Small Claims - Tort - Motor Vehicle
   ::t..,.....-:           : ......,.1 ....
                                                                                                                                                                 Court Location:                    BRIDGEPORT JD
    :,:::1"',r,'!;.!t-t.:;::;:.t..:;'F!z;.,.:..i:..:r,:* jli:.i1ili:ri:::i
                                                                                                                                                                       List Type:                   No List Type
    i   ;:   t:ri.:";17                 1;.1j   ::{:::i'ti          .}l           a.:;   t.*.:1,:!
                                                                                                                                                                 Trial List Claim:
                                                                                                                                                                                                        (The "last action date" is the date the information                                was entered in
                                                                                                                                                                Last Action             O"t",,ffffi9
                                                                                                                                                        - ;;;iiiil;;;,
                                                                                                                                                       Former Small                    Claims ^-
                                                                                                                                                                                              scc-0667313
                                                                                                                                                            AmountClaimed: $5,000.00
i':' z':,:    t4tt':!.i 7 +:                        :"1:.;1i'.:,).:::.:,:i.:,         t:'a:   ;;:.:,: i:,:' :,::   l8
                                                                                                                                                                                                                         Disposition lnformalion
                                                                                                                                                                Disposition Dale:                   04127 1201 8
                                                                                                                                                                                                    JUDGMENT AFTER COMPLETED TRIAL TO THE COURT FOR THE
                                                                                                                                                               ulsPoslrlon: pLAl
                                                                                                                                                                                 NTIFF(s)
                                                                                                                                                       Judge or Magistrate: ELAINE BRAFFMAN, MAG

                                                                                                                                                                                                                 Party & Appearance lnformation
                                                                                                                                                                                                                                                                                         No
                                                                                                                                                    Party                                                                                                                                Fee       Category
                                                                                                                                                                                                                                                                                        Party
                                                                                                                                                    P.01        LUCIA CINOfiI                                                                                                                       F!cinti{i
                                                                                                                                                                                          POBOX2223                                                        File Date: OSl31l2O17
                                                                                                                                                                                          SHELTON, CT 06484

                                                                                                                                                    D-01        SHRED IT U,S.A. LLC                                                                                                                Defendanl
                                                                                                                                                                 Attorney:                MORRISON MAHONEY LLP (404459) File Date: 0812512017
                                                                                                                                                                                          ONE CONSTITUTION PLAZA
                                                                                                                                                                                          lOTH FLOOR
                                                                                                                                                                                          HARTFORD, CT 06103

                                                                                                                                                    D.O2 LAHIRIDILIP KUMAR                                                                                                                         Defenda:rt
                                                                                                                                                                 Attorney:                MORRISON MAHONEY LLP (404459) File Date: 0812512017
                                                                                                                                                                                          ONE CONSTITUTION PLAZA
                                                                                                                                                                                          lOTH FLOOR
                                                                                                                                                                                          HARTFORD, CT 06103


                                                                                                                                                     Viewing Documents on Civil, Housing and Small Claims Cases

                                                                                                                                                     lf there is an       d' in front of the docket number at the top of this page, then the file                                  is electronic
                                                                                                                                                     (paperless).


                                                                                                                                                            .    Documents, court orders and judicial notices in electronic (paperless) civil, housing and
                                                                                                                                                                 small claims cases with a return date on or after January 1,2014 are available publicly
                                                                                                                                                                 over the internet.* For more information on what you can view in all cases, view the
                                                                                                                                                                          r*   n   i   c Ac.qpF s   lq..e.."g U"rt   Do cu n"e""n"!$ "QU c k q.a
                                                                                                                                                                                                                                        i
                                                                                                                                                                                                                                                   d   .
                                                                                                                                                                 -E"bct

                                                                                                                                                            r    For civil cases filed prior to 2014, court orders and judicial notices that are electronic are
                                                                                                                                                                 available publicly over the internet. Orders can be viewed by selecting the link to the order
                                                                                                                                                                 from the list below. Notices can be viewed by clicking the Notices tab above and selecting
                                                                                                                                                                 the link.*
Case 3:19-cv-00178-CSH Document 1 Filed 02/06/19 Page 30 of 37

                    .   Documents, court orders and judicial notices in an electronic (paperless) flle can be
                        viewed at any judicial district courthouse during normal business hours.*

                    .   Pleadings or other documents that are not electronic (paperless) can be viewed only
                        during normal business hours at the Clerk's Office in the Judicial District where the case is
                        located.*

                    o   An Affidavit of Debt is not available publicly over the internet on small claims cases filed
                        before October 16, 2017.-


              *Any documents protected
                                          by law Or by court order that are Not open to the public cannot be
              viewed by the public online And can only be viewed in person at the clerk's office where the file is
              located by those authorized by law or court order to see them.

                                                Motions / Pleadings / Documents / Gase Status
             tulry.                     Filed
                          File Date              Descripljon                                                           Arguable
             No                          By_

                          sBl25i20l7             AePEAEANc-E#
              100.30 i)5131i?017 P               $MALL cLAIM-s-!ry31T A!!P.NgTlCE OE-$U-IT' JF:GV.*Q              i3      No

              100.3r 05,,31/2017           P     sMALIGtAt.M.-s-BFt-UR"tl|"i.-5-IATHU!FNT.$.r_._SF"B*V-|9F.l,?'           No

              10s.32 05/31/2017            P Sru                                                        J!4iL4A iF        No
                                                  Last Updated: Legend Code - 1010412017
              101.+0 il71'1Si2017          c     p-np_en#                                                                 No
                                                  RESULI' Order7l19l2o17 BY THE COURT
              1Q2.AA {!7'21!2017           P ugflox ran onsgR - sMALL cL                          l$                      No
                                                  for Default for Failure to Plead
                                                  RESUIll' Order 7 121 12017 ANDREW SABETTA, MAG
                                                  Last Updatedl Additional Description - 1010412017
              1*2j*                        c     onnrelF                                                                  No
                          '7iy!2417               RESULI' Order     7121120'17       ANDREW SABETTA, MAG
              i03.00      0812812017       c     qnpnn#                                                                   No
                                                   re: Recusal of a Certain Magistrate
                                                   RESULII' Order 812812017 BY THE COURT
              104.fi0 0sl1Bi20t7           P *gnou rq tn*rusren. suelu clrurus #                                          No
                                                   RESULZ'Granted 111212017 HON ARTHUR HILLER
              1A430 11i*22017              c     afin.sn   #                                                              No
                                                   RESULT Granted 111212017 HON ARTHUR HILLER
              105.33 11i82i2017            C     TRANSFERRED FROM SUPERIOR COURT JUDICIAL                                 No
                                                 DISTRICT OF ANSONIA-MILFORD
              104.33 11i*2!2417            C     TRANSFERRED TO SUPERIOR COURT JUDICIAL                                   No
                                                 DISTRICT OF FAIRFIELD
              107.00 01,i171:0'18          o ugr.os ron e_gx"n"*_u*rrce                    i#                             No
                                                   RESUtli Granted     '111812018 BY        THE CLERK
              r07.10 0il18i2018            t'
                                           a
                                                 0RDER,:r
                                                           l:)
                                                                                                                          No
                                                   RESULIi' Granted 1l1B|2O1B BY THE CLERK
              108.00 011'1*/20r8           c     onBrn#                                                                   No
                                                   RESUTI'Order     111912018 PAUL          RUSZCZYK, MAG
              .10s.00
                          0310?1201* c                     :::
                                                  SRNE,R 1:'                                                              No
                                                   RESUI ll' Continuance  I JOSEPH PATCHEN,
                                                                            3 I 21   201                      MAG
              'i1c.00     s3l1?i:0"18      P      REQUEST " $MALL CLAIMS i#                                               No

              111.00 04127!2018            c      onoen#                                                                  No
                                                   RESULII'Order 412712018 ELAINE BRAFFMAN, MAG
              111   .79   t4i27 !2018      C      JUDGMENT AFTER COMPLETED TRIAL TO THE COURT                             No
                                                  FOR THE PLATNTTFF(S)
                                                   RESULT ELAINE BRAFFMAN, MAG
              r12.00 05101i2018            P      MOTION TO WAIVE ENTRY FEE AND PAY COSTS OF                              No
                                                  SERVICE - SMALL CLAIMS
Case 3:19-cv-00178-CSH Document 1 Filed 02/06/19 Page 31 of 37

                                              RESULII'Granted 51412018 HON WILLIAM RUSH
             i13.ti0    0511c/?018      P    ryrqnqN       rc oeeil JUrgwNT.€&$qL €L*rhastii                              No
                                              RESULII' Order          1O12612O1       8 ELAINE BRAFFMAN, MAG
             r13.il1    il61?9i2018     c    oRp-pe#                                                                      No
                                              RESULI' Order           612912018       ANDREW LISKOV MAG
                                        a                i:'
             113.02 CSl2*i201e          t-   ftRDER      i?                                                               No
                                              nESUr-r Order           9t2812018 ANDREW LISKOV, MAG

             113.10 10,'2Ci2018         c    onogR       ls                                                               No
                                              RESUL II' Order         1 O   1261201   8 ELAI N E BRAFFMAN, MAG
             114.00     05i18i?018      P    a*CrtOru FOR CONTTNUANSF l#                                                  No
                                              RESULI|'Granted 512112018 BY THE CLERK
             114.10 051?112018 C S.RP"FB]F                                                                                No
                                              RESUL]I'Granted 512112018 BY THE CLERK
              113.00 10t221201*         P    MOTION TO WAIVE ENTRY FEE AND PAY COSTS OF                                   No
                                             SERVICE - SMALL CLAIMS
                                              RESULI Denied 1012412018 HON EDWARD STODOLINK
              r'16.00   1ll06i20lB c         qEgEB       ]H    EAAIN$       AFI   D NCTIET                                No
              '!17.00 11/131?018        D    p-F-J"EqTlg-rlr.ro*ffi oTr-o-N j:5lsA"r*"-elArusl#                           No
                                              OBJECTION TO HEARING AND MOTION
                                                                                           j*i
              !18.00 11l2Sl2tr1B        P    OSJECfION : $MALL CLAIM$                      :t                             No

              119.00 11i3C/2018         P    MOTION TO WAIVE ENTRY FEE AND PAY COSTS OF                                   No
                                             SERVICE . SMALL CLAIMS
                                                                                       I
                                              RESUL Il' Granted 11 130 I 201 HON EDWARD STODOLI                  N   K

              120.08    12ir!2?1&       P    ryQTIQN           Tg TFAN$FEN TO NEGULAR *CICKET - SMALL                     No
                                             qlff$-s       AF

              1y.a0 12i17!281&          D    o   ug-c-T!gfiJgsg1tgs-:-$"ffa:.1 c!a: Ms               F                    No
                                                 to Transfer

              122.00 01l08i201tJ        P    SO]-[ON-[Q-IBAF,SEER,TO SEGUIAEIDaSKE'L : $MAI-L                             No
                                             CLAlttiS#
                                                 Last Updated: Legend Code - 01/08/2019
              123.00    {l1l0B/201$     P
                                             n*ptlFsr - sffiALL.cratlat-s                  $                              No
                                                 Request for Argument Non-Arguable Matter
                                                         l:l
              1:4.CS    C1118i'201S     U
                                        ^
                                             ORDER.?                                                                      No
                                                                order 1t1}t20'19 susAN MoNKs, MAG
              125.00    0il3*i201s      P    UEJJgi{.f,€
                                             -REsutt              SEABGUEJFECON$IFEE             i€$AtLcLAtgts       i#   No
                                             I   Nrl+



                                                 Scheduled Court Dates as of 02101/2019
                               FET-CV17-50344€1"S - Cllt*TTl, LUCIA v. SHRED lT U.S.A. LLC Ft At
               # Date                 Time              Event Descripjsn                                         Status
                                                        No     ivcr:ts Schetluied

             Judicial ADR events may be heard in a court that is different from the court where the case is
             filed. To check location information about an ADR event, select the Notices tab on the top of
             the case detail page.

             Matters that appear on the Short Calendar and Family Support Magistrate Calendar are
             shown as scheduled court events on this page. The date displayed on this page is the date of
             the calendar.

             All matters on a family support magistrate calendar are presumed ready to go fonruard.

             The status of a Short Calendar matter is not displayed because it is determined by markings
             made by the parties as required by the calendar notices and the SjVil# or fgmiJl$ standing
             orders. Markings made electronically can be viewed by those who have electronic access
             through the Markings History link on the Civil/Family Menu in E-Services. Markings made by
Case 3:19-cv-00178-CSH Document 1 Filed 02/06/19 Page 32 of 37

             telephone can only be obtained through the clerk's office. lf more than one motion is on a
             single short calendar, the calendar will be listed once on this page. You can see more
             information on matters appearing on Short Calendars and Family Support Magistrate
             Calendars by going to the eivillFamilyl]ege_LSgk-.Up-6 page and Short Calendars ByJutg
             N umber# or By_CSUrtlsSaIiAnS.


             Periodic changes to terminology that do not affect the status of the case may be made.

             This list does not constitute or replace official notice of scheduled court events.

             Disclaimer: For civil and fami! cases statewide, case information can be seen on this website
             for a period of time, from one year to a maximum period of ten years, after the disposition date.
             lf the Connecticut Practice Book Sections 7-1 0 and 7-11 give a shorter period of time, the case
             information will be displayed for the shorter period. Under the Federal Violence Against
             Women Act of 2005, cases for relief from physical abuse, foreign protective orders, and
             motions that would be likely to publicly reveal the identity or location of a protected party may
             not be displayed and may be available only at the courts.




               AtlorneyglCaseLook-up_leau$glDjreqtoriesl=CucatioralResourq#lE-Servioc6lFAQ5lJurorinfornratiqrlNews&
                                           Uxlelx I ogliang lAapgtunjlics          I $elf-Hel2 | Home


                                      CoJmmon Legal TeIrll.$ I ggnje.g! US I Sile_Vep I Website pqlicie..g

                                          Ccpyright   G)   20 1 9, State of Connecticut Judicial Branch

                                                  Page Created on 2/3i2019 at 5:50:55 PM
           Case 3:19-cv-00178-CSH Document 1 Filed 02/06/19 Page 33 of 37



                                                                                        ORDER 4323t0
DOCKET NO: FBTCV1 75034441         S                      SUPERIOR COURT

CINOTTI, LUCIA                                            ruDICIAL DISTRICT OF FAIRFIELD
  V.                                                        AT BRIDGEPORT
SHRED IT U.S.A. LLC Et AI
                                                           Ur8t20r9



                                                 ORDER



The following order is entered in the above matter:

ORDER:

The Plaintiff is barred from transferring this adjudged matter to the Superior Court. The legal doctrine   of
Res Judicata applies.

Judicial Notice (JDNO) was sent regarding this order.

                                                      4323r0

                                                      Small Claims Magistrate:
                                                      SUSAN HELEN STUBAN MONKS




FBTCV17s034441S I^8t2019                                                                       Page 1 of I
               Case 3:19-cv-00178-CSH Document 1 Filed 02/06/19 Page 34 of 37




                                          lr FBT.CVI7-
Supcrior eourt Case Look-up                                            CINOTTI, LUCIA v. SHRED lT U.S.A. LLC Et Al
                                          5034441-S
 Civil/Family
 Housing                                   Prefix: SMC                 Case Type:        S50   File Date: 0513112017 Answer Date:0711012017
 Small Glaims
                                          icase Detail
                                                          'Notices
                                                                     iliutory Sehcduled Court Dates      .E-Services Login Screen Section Help                    )
Attorney/Firm Juris Number Look-uB   rG                                             To receive an email when there is activitv on this case, click here.          fi
Case Look-up
 By Party Name
 By Docket Number
 By Attorney/Firm Juris Number             lnformation                 as ol:0210612O19
 By Prop€rty Address
                                                                                            Case lnformation
Short Calendar Look-up                                      Gase Type: S50 - Small Claims - Small Claims - Tort - Motor Vehicle
 By eoud Loealion                                      Court Location: BRIDGEPORT JD
 By Attorney/Firm Juris Numbcr
                                                            List Type: No List Type
 Motion to Seal or Glose
 Calendar Notices                                      Trial List Glaim:
                                                                                               "last action date" is the date the information was entered
Court Events Look-up
                                                   Last Acrion      o"t",,ffi!ft0,:}fln"
 By Date
 By Doeket Nurnber
                                               - ;il;iiiiil;;;'
                                              Former SmallClaims ^^^
                                                                 scc-06673'r3
 By Attornoy/Firm   Juris Number                 AmountClaimed: $5,000.00
Fending Foreclosure Sales     6
                                                                                         Disposition lnformation
Understandlng                                      Disposition Datet       04127 12018
Display of Gase lnformation
                                                           Disposition:                          CoMPLETED TRIAL To THE           couRT FoR THE
Contaet Us                                                                 J[?$flFi.:iFTER
                                              Judge or Magistrate: ELAINE BRAFFMAN, MAG

                                                                                   Party & Appearance lnformation
                                                                                                                                          No
                                           Party                                                                                         Fee     Gategory
                                                                                                                                        Party
             Gornments                      P.O1 LUCIA           CINOTTI                                                                              Plaintiff
                                                        PO BOX 2223                                            File Date: OSl31l2O11
                                                        SHELTON, CT 06484
                                            D-OI       SHRED IT U.S.A. LLC                                                                       Defendant
                                                        Attorney: MORRISON MAHONEY LLP (404459) File Date: 0812512017
                                                                  ONE CONSTITUTION PLAZA
                                                                  lOTH FLOOR
                                                                  HARTFORD, CT 06103
                                            D-02       LAHIRI DILIP KUMAR                                                                        Defendant
                                                        Attorney: MORRISON MAHONEY LLP (404459) File Date: 08125120'17
                                                                  ONE CONSTITUTION PLAZA
                                                                  lOTH FLOOR
                                                                  HARTFORD, CT 06103


                                            Viewing Documents on Civil, Housing and Small Claims Gases:

                                            lf there is an   f   in front of the docket number at the top of this page, then the file is electronic
                                            (paperless).


                                                  .    Documents, court orders and judicial notices in electronic (paperless) civil, housing and
                                                       small claims cases with a return date on or after January 1, 2014 arc available publicly
                                                       over the internet.. For more information on what you can view in all cases, view the
                                                       ElecJronic Access to Court Documents Quick Card.

                                                   .   For civil cases filed prior to 2014, court orders and judicial notices that are electronic are
                                                       available publicly over the internet. Orders can be viewed by selecting the link to the
                                                       order from the list below. Notices can be viewed by clicking the Notices tab above and
                                                       selecting the link.*
Case 3:19-cv-00178-CSH Document 1 Filed 02/06/19 Page 35 of 37


                    .    Documents, court orders and judicial notices in an electronic (paperless) file can be
                         viewed at any judicial district courthouse during normal business hours.*

                    .    Pleadings or other documents that are not electronic (paperless) can be viewed only
                         during normal business hours at the Clerk's Office in the Judicial District where the case
                         is located..

                    .    An Affidavit of Debt is not available publicly over the internet on small claims cases filed
                         before October 16, 20'17 .*


               "Any documents protected by law Or by court order that are Not open to the public cannot be
               viewed by the public online And can only be viewed in person at the clerk's office where the file
               is located by those authorized by law or court order to see them.

                                           Motions / Pleadings / Documents / Case Status
               Entry                   Filed
                         File Date           Description                                                        Arquable
               No                       Ey
                         08t25t20't7           APPEARANCE
                                                                €
                                                                I'
               100.30    05t31t2017       P                                                                         No


               100.31    05/31/2017       P    Smarr    CLATMS RETURN / STATEMENT OF SERUCE                F        No

               100.32    05t31t2017       P    sxrALLlLAtus wBlI ANp N- ]tcE oF sLrrT,JDGv4o
                                               :E--"----"--"_
                                                                                                                    No

                                                Last Updated: Legend Code - 1010412017
               101.00    07t19t2017       C    ORDER    S                                                           No
                                                RESUTI' Order     7 |1912017   BY THE COURT
               '102.00 07t21t2017         P                                                 {d                      No
                                               MO,TTOXf !B,AR.pER - S![AttCrAr]uS
                                                for Default for Failure to Plead
                                                RESUTT ONeI7I21I2O17 ANDREW SABETTA, MAG
                                                Last Updated: Additional Description - 10104120'17
               102.10 07t21t2017          c    onoen lS                                                             No
                                                RESULII, OfieI 712112017 ANDREW SABETTA, MAG
               103.00 08t28t2017          c    onoenF                                                               No
                                                re: Recusal of a Certain Magistrate
                                                RESULI Order 8128120'17 BY THE COURT
               104.00 09t18t20't7         P    ruorror ro     rmlsren      -   snnnu cuEuug W                       No
                                                RESULT Granted 111212017 HON ARTHUR HILLER
               104.10    11t02t2017       C    ORDER Lf}                                                            No
                                                RESUIf      Granled 111212017 HON ARTHUR HILLER
               105.33 11t02t2017          C    TRANSFERRED FROM SUPERIOR COURT JUDICIAL                             No
                                               DISTRICT OF ANSONIA.MILFORD
               106.33 11t02t2017          C    TRANSFERRED TO SUPERIOR COURTJUDICIAL                                No
                                               DISTRICT OF FAIRFIELD
               107.00    01t17t2018       D
                                               uangN-E.aRqoNltuuANcE              #                                 No
                                                RESULT Granted 111812018 BY THE CLERK
               107.10 0'u18t2018          c    o-noeB   l#                                                          No
                                                RESULT: Granted 111812018 BY THE CLERK

               108.00 01i1sl2018          c    onoenF                                                                   No
                                                RESULI Order 1/19/2018 PAUL RUSZCZYK, MAG
               109.00 03/02/2018          c    onpen#                                                                   No
                                                RESUIl       Continuance 31212018 JOSEPH PATCHEN,
                                               MAG

               1'to.o0   03t12t2018       P    REQUEST. SMALL CLAIMS             #                                      No

               11',t.OO O4t27t2018        c    on-o..En l#                                                              No
                                                RESULT: Order 412712018 ELAINE BRAFFMAN, MAG

               111.79 04t27t2018          C    JUDGMENT AFTER COMPLETED TRIAL TO THE                                    No
                                               couRT FoR THE PLATNTTFF(S)
                                                RESUTT ELAINE BRAFFMAN, MAG
               112.00    05t01t2018        P                                                                            No
Case 3:19-cv-00178-CSH Document 1 Filed 02/06/19 Page 36 of 37


                                          MOTION TO WAIVE ENTRY FEE AND PAY COSTS OF
                                          SERVICE - SMALL CLAIMS
                                           RESUT]1 Granted 51412018 HON WILLIAM RUSH
               113.00 05/10/2018      P   nrorroru    ro    oegU.ruoc                         ff           No
                                           RFSUtf          O'det'1012612018 ELAINE BRAFFMAN, MAG
               113.01 06t29t2018      c   orqEE t?                                                         No
                                           RESUTll OfieI        6129120,18   ANDREW LISKOV. MAG
               113.02    09t28t2018   C   ORPER       g
                                                      H
                                                                                                           No
                                           RESUT      I Order 912812018 ANDREW LISKOV, MAG
               113.10 10t26t2018      c   p-npen      F                                                    No
                                           RESUtf          Order 1012612018 ELAINE BRAFFMAN, MAG
               114.00 05t18t20't8     ProF                                                                 No
                                           RESUtt Granted           512112018 BY THE CLERK

               114.10    05t21t2018   C   ORDEts      I#                                                   No
                                           RESULT Granted 512112018 BY THE CLERK
               115.00 10122t2018      P   MOTION TO WAIVE ENTRY FEE AND PAY COSTS OF                       No
                                          SERVICE - SMALL CLAIMS
                                           RESUIT Denied 1012412018 HON EDWARD
                                          STODOLINK
               116.00    11/06/2018   C   oRpER xEAElNc 4ND ngJ|gE L7
                                                                                  *                        No

               117.00 11t13r2018      D   eBJEcrrottlo llrEllaN.€tuAtLqLltrus ffi                          No
                                           OBJECTION TO HEARING AND MOTION
               118.00    1'v28t2018   P   SEJEC'I]QN . SMA-L-L.GLAIIUS tr#                                 No

               119.00 11/30/2018      P   MOTION TO WAIVE ENTRY FEE AND PAY COSTS OF                       No
                                          SERVICE - SMALL CLAIMS
                                           RESULIi Granted 1113012018 HON EDWARD
                                          STODOLINK
               120.00    12t11t2018   P   MOTION TO TRANSFER TO REGULAR DOCKET.                            No


               't21.00 12t17t2018     D   Oe.JeCrlON rO MOTOl'l - SlVlEl-l- CLntlUS      S                 No
                                           to Transfer
               't22.00   01t08t201e   p   MoTIQNJQIRANSEE_R_T_gBEGUIARDOCKET:                              No
                                          SMALL CLAMS          I#
                                           Last Updated: Legend Code - 0t/08/2019
               123.00 01/08/2019      P   nrguE-sJ:.sMALLllalv!               #                            No
                                           Request for Argument Non-Arguable Matter

               124.OO 01t18t2019      c   qRDEB lF                                                         No
                                           RESULT Oftet 1l1Bl2O19 SUSAN MONKS, MAG
               125.00 01130t2019 P        M,gTtON TO REARGUE/RECONStpER - SMALL CLATMS                     No
                                          i3   Immo



                                           Scheduled Court Dates as of 0205/2019
                          FBT-CV17-503441-S - CINOTTI, LUCIA v. SHRED lT U.S.A. LLC Et At
                # Date              Time          Event Description                               Status
                                                  No Events Scheduled


               Judicial ADR events may be heard in a court that is different from the court where the case
               is filed. To check location information about an ADR event, select the Notices tab on the
               top ofthe case detail page.

               Matters that appear on the short calendar and Family support Magistrate calendar are
               shown as scheduled court events on this page. The date displayed on this page is the date
               of the calendar.

               All matters on a family support magistrate calendar are presumed ready to go forward.

               The status of a Short Calendar matter is not displayed because it is determined by markings
Case 3:19-cv-00178-CSH Document 1 Filed 02/06/19 Page 37 of 37


              made by the parties as required by the calendar notices and the siyi!fi or family6 standing
              orders. Markings made electronically can be viewed by those who have electronic access
              through the Markings History link on the Civil/Family Menu in E-Services. Markings made by
              telephone can only be obtained through the clerk's office. lf more than one motion is on a
              single short calendar, the calendar will be listed once on this page. You can see more
              information on matters appearing on Short Calendars and Family Support Magistrate
              Calendars by going to the Civil/Familv Case Look-Upd page and Short ealendarq By Jlng
               Nunbens or BJ Co_urt laea!!onr{.

              Periodic changes to terminology that do not affect the status of the case may be made.

              This list does not constitute or replace official notice of scheduled court events.

              Disclaimer: For civil and family cases statewide, case information can be seen on this
              website for a period of time, from one year to a maximum period of ten years, after the
              disposition date. lf the Connecticut Practice Book Sections 7-10 and 7-1 1 give a shorter
              period of time, the case information will be displayed for the shorter period. Under the Federal
              Violence Against Women Act of 2005, cases for relief from physical abuse, foreign protective
              orders, and motions that would be likely to publicly reveal the identity or location of a
              protected party may not be displayed and may be available only at the courts.




               Attojn€yq lCase Look-up lCourts lDirectorieq lEduratiaoalRegaqgsls lE:SerytaeE lFAa! lJgfpf   h&malia!   lN.e-Wsg
                                              "-U_pde!e.s loBlnlqls IqIpglunilieg ISelt-Hetp I Hom€


                                        Common Le.qal IqnQ€ | Contact Us | 9j!Q Ma! lU/eD$ilcfali4eq

                                             Copyright @ 201 9, State of Connecticut Judicial Branch

                                                    Page Created on 21612019 at 8:37:12 AM
